DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 36 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham et al. (US 2016/0223828 A1).
Regarding claim 25, Abraham teaches a light source (210, figure 6);
A lens system comprising:
A lens stack comprising a field lens (paragraph 0204; ‘a single field lens placed over the array.’) and a collimating lens (220, figure 6; paragraph 0193; see also paragraph 0249); and
A light folding element (see annotated figure 6 below); and
A diffractive beam splitter (230, figure 6);

Wherein the light folding element redirects the light received from the lens stack to the diffractive beam splitter on a second optical axis (10, figure 6); and
Wherein the diffractive beam splitter replicates the light to generate a larger field of view for the projection system than an internal field of view of the lens system (paragraph 0256-0258).

    PNG
    media_image1.png
    747
    582
    media_image1.png
    Greyscale

Regarding claim 36, Abraham teaches the lenses in the lens stack include at least one sectioned lens (this is not defined in the specification except by way of example pointing to a rectangular lens, so any shaped lens would seem be sufficient having at least one section).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US 2016/0223828 A1) in view of Muramatsu et al. (US 2007/0217030 A1).
Regarding claim 33, Abraham does not specify that the lens stack includes at least one injection molded optical plastic lens.
Muramatsu teaches the lens set including an injection molded optical plastic lens (paragraph 0007).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection optical system of Abraham to use an injection molded plastic lens as taught in Muramatsu in order to reduce cost in the lens manufacturing (paragraph 0007).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US 2016/0223828 A1) in view of Ishigami et al. (US 2015/0226930 A1).

Ishigami teaches the lens includes at least one epoxy (resin) deposited glass wafer lens (paragraph 0072).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Abraham to use the epoxy/glass lens of Ishigami in order to make the lenses easier to manufacture.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US 2016/0223828 A1) in view of Chou (US 2012/0307378 A1).
Regarding claim 35, Abraham does not specify that the lenses in the lens stack include at least one molded glass wafer lens.
Chou teaches a projection display system using a molded glass wafer lens (paragraph 0024; claim 15).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Abraham to use a molded glass lens as taught in Chou in order to reduce thermal fluctuations in the lens.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-28, 39-40 and 42-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8 and 13 of U.S. Patent No. 10,802,291 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 26 corresponds to limitations found in claim 13 of US 10,802,291.
Claim 27 corresponds to limitations found in claim 13 of US 10,802,291.
Claim 28 corresponds to limitations found in claim 13 of US 10,802,291.
Regarding claim 39, claim 1 of US 10,802,291 includes all the limitations of claim 29 in addition to being more specific.  This could lead to harassment by multiple assignees.
Claim 40 corresponds to limitations found in claim 2 of US 10,802,291.
Claim 42 corresponds to limitations found in claim 1 of US 10,802,291.
Claim 43 corresponds to limitations found in claim 1 of US 10,802,291.
Claim 44 corresponds to limitations found in claim 8 of US 10,802,291.

Allowable Subject Matter
Claims 29-32, 38 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 29, closest prior art, Abraham does not specify anything about the focal length of the field lens so the focal lens of the lens system cannot be determined.
Regarding claim 30, closest prior art, Abraham, does not specify the location of an exit pupil of the lens system.
Regarding claims 31 and 32, closest prior art Abraham, does not specify the maximum z height of the projection system is within a range of 1.7 to 4 millimeters, and wherein the maximum clear 
Regarding claims 38 and 41, closest prior art, Abraham, does not specify the light folding element is composed of a plastic or glass material having a refractive index that positions the exit pupil of the lens system at an active diffractive surface of the diffractive beam splitter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	9/10/2021